        Case 2:19-cv-04849-GMS Document 49 Filed 10/18/19 Page 1 of 6




 1    QUARLES & BRADY LLP
      Firm State Bar No. 00443100
 2    Renaissance One, Two N. Central
      Phoenix, AZ 85004-2391, 602-229-5200
 3    Brian A. Howie (AZ No. 026021)
      Brian.Howie@quarles.com
 4    Lauren E. Stine (AZ No. 025086)
      Lauren.Stine@quarles.com
 5    Attorneys for Plaintiffs

 6    SHEPPARD, MULLIN, RICHTER &                        MAYER BROWN LLP
      HAMPTON LLP                                        71 S. Wacker Drive
 7    2099 Pennsylvania Ave., NW, Ste. 100               Chicago, IL 60606
      Washington, DC 20006, 201-747-1900                 312-782-0600
 8    Thomas J. Dillickrath* (DC 483710)                 Britt M. Miller* (IL 6256398)
      TDillickrath@sheppardmullin.com                    BMiller@mayerbrown.com
 9                                                       Michael A. Scodro* (IL 6243845)
      Four Embarcadero Center, 17th Floor                MScodro@mayerbrown.com
10    San Francisco, CA 94111, 415-434-9100              Brett E. Legner* (IL 6256268)
      Amar S. Naik* (CA 307208)                          BLegner@mayerbrown.com
11    ANaik@sheppardmullin.com
      Molly C. Lorenzi* (CA 315147)                      1999 K Street, NW
12    MLorenzi@sheppardmullin.com                        Washington, DC 20006
      GIBBS & BRUNS LLP                                  202-263-3000
13                                                       Mark W. Ryan** (DC 359098)
      1100 Louisiana, Ste. 5300                          mryan@mayerbrown.com
14    Houston, TX 77002, 713-650-8805                    Andrew E. Tauber** (DC 495980)
      Aundrea K. Gulley* (TX 24034468)                   atauber@mayerbrown.com
15    agulley@gibbsbruns.com                             Attorneys for CDK Global, LLC
      Denise Drake* (TX 24092358)                         *Admitted Pro Hac Vice
16    DDrake@gibbsbruns.com                               **Pro Hac Vice Forthcoming
      Attorneys for The Reynolds and Reynolds Co.
17
                                  IN THE UNITED STATES DISTRICT COURT
18
                                     FOR THE DISTRICT OF ARIZONA
19
20    CDK Global, LLC, a limited liability company,    No. 2:19-cv-04849-GMS
      and The Reynolds and Reynolds Company, a
21    corporation,                                    PLAINTIFFS’ RESPONSE TO
22                                                    MOTION TO DISMISS OF
                          Plaintiffs,                 DEFENDANT JOHN S.
23           vs.                                      HALIKOWSKI, DIRECTOR OF
      Mark Brnovich, Attorney General of the State    THE ARIZONA DEPARTMENT
24
      of Arizona, and John S. Halikowski, Director of OF TRANSPORTATION [ECF 38]
25    the Arizona Department of Transportation,
                                                      (Oral Argument Requested)
26                        Defendants.



     QB\170667.00001\59750367.6
          Case 2:19-cv-04849-GMS Document 49 Filed 10/18/19 Page 2 of 6




 1            Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds Company
 2   (“Reynolds”) (collectively, “Plaintiffs”) respond to the Motion to Dismiss for Lack of
 3   Subject Matter Jurisdiction of Defendant John S. Halikowski, Director of the Arizona
 4   Department of Transportation (the “Motion”).
 5                         MEMORANDUM OF POINTS AND AUTHORITIES

 6                                        INTRODUCTION
 7            Plaintiffs agree that the existence of an Article III case or controversy requires a
 8   sufficient causal connection between the responsibilities of a government official named as
 9   a defendant and the enforcement of the state law at issue. The Motion filed by Defendant
10   Halikowski (the “Director”), however, incorrectly asserts that only actual enforcement
11   authority suffices to establish that causal connection. In fact, a government official with the
12   power to initiate and supervise an investigation for violation of a state law (a natural
13   precursor to an enforcement proceeding) is an appropriate defendant in a lawsuit
14   challenging the constitutionality of—and seeking to enjoin enforcement of—that law. Here,
15   the Director possesses that authority. Through the Office of Inspector General, the Director
16   can initiate and supervise an investigation of Plaintiffs to determine whether their activities
17   violate H.B. 2418 (the “DMS Law”), codified at A.R.S. §§ 28-4651-4655. This
18   investigative authority provides the requisite Article III causal connection and makes the
19   Director an appropriate defendant. The Court has subject matter jurisdiction over Plaintiffs’
20   claims against the Director, and the Court should deny the Motion.
21                                           ARGUMENT
22   I.       Through The Office of Inspector General, The Director Has the Authority to
              Investigate Plaintiffs For Violations Of The DMS Law.
23
24            In 2004, Governor Janet Napolitano enacted Executive Order 2004-23 (the “Order”),
25   creating the Office of Inspector General (“OIG”) within the Arizona Department of
26


                                                   -2-
     QB\170667.00001\59750367.6
         Case 2:19-cv-04849-GMS Document 49 Filed 10/18/19 Page 3 of 6




 1   Transportation (“ADOT”).1 The Order sets forth the responsibilities of the Inspector
 2   General, which include conducting case investigations and audits designed to prevent and
 3   deter fraud, abuse, and misconduct. The Inspector General’s duties also include advising
 4   the Director, and the Order grants him “access to all information, records, personnel and
 5   facilities of [ADOT], its employees, vendors, contractors, and providers.” See Ariz. Exec.
 6   Order No. 2004-23 (Sept. 30, 2004) (“Exec. Order 2004-23”). Further, the Inspector
 7   General’s salary is funded by ADOT resources.
 8            According to ADOT’s website, “OIG officers are POST certified police officers that
 9   are uniquely trained and qualified to pursue regulatory compliance and criminal prosecution
10   of motor vehicle and criminal laws, particularly those related to vehicle dealers, title fraud,
11   odometer fraud, automobile identification, and driver license and state identification card
12   fraud.” Office of Inspector General, https://azdot.gov/motor-vehicles/enforcement/office-
13   inspector-general (last visited Oct. 1, 2019) (emphasis added).
14            Although the Inspector General “serve[s] at the pleasure of the Governor,” see Exec.
15   Order No. 2004-23, the Director has broad authority to “[s]upervise and administer the
16   overall activities of [ADOT] and its divisions and employees.” See A.R.S. § 28-363(A)(1).
17   As noted in the Motion, the Director also is “responsible for the administration of the
18   department” (see ECF 38 at 3 (quoting A.R.S § 28-331(B)), and he has the authority to
19   “[d]esignate the necessary agencies for enforcing the provisions of the laws the director
20   administers or enforces,” A.R.S. § 28-363(A)(9).
21            Thus, the Director has broad authority to initiate and supervise investigations into
22   Plaintiffs’ activities, including whether Plaintiffs or other entities have violated the DMS
23   Law. Even assuming the Director’s enforcement authority is expressly limited to specific
24   statutes within Title 28, as the Director suggests (see ECF 38 at 3), his authority to supervise
25
     1
26           A copy of the executive order may be found through the Arizona Memory Project:
     https://azmemory.azlibrary.gov/digital/collection/execorders/id/455/.

                                                   -3-
     QB\170667.00001\59750367.6
        Case 2:19-cv-04849-GMS Document 49 Filed 10/18/19 Page 4 of 6




 1   and administer OIG investigations is not similarly constrained.
 2   II.      The Director’s Investigative Authority, Through the OIG, Meets the Requisite
              Causal Connection to Establish Article III Standing.
 3
 4            To establish Article III standing, a plaintiff must allege a particularized injury,
 5   causally connected to the defendant’s conduct and redressable by a favorable judgment. See
 6   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Contrary to the Director’s
 7   assertions, however, satisfying the causation element does not require that the Director
 8   possess the authority to enforce the DMS Law. ECF 38 at 2. In Planned Parenthood
 9   Arizona, Inc. v. Brnovich, 172 F. Supp. 3d 1075 (D. Ariz. 2016) (“Planned Parenthood
10   Ariz.”), a court in this district held that an executive director of the Arizona Medical Board
11   was a proper defendant in a suit regarding the enforcement of Arizona’s informed consent
12   laws. Id. at 1094-95. After discussing the principles governing Article III traceability and
13   the Ex parte Young exception to Eleventh Amendment immunity, id. at 1084-86, the court
14   concluded that the executive director’s responsibilities bore “a sufficient causal connection
15   to Plaintiffs’ alleged injuries arising from the [consent laws],” id. at 1095.
16            Even though the executive director’s duties in Planned Parenthood Ariz. were
17   limited largely to “initiat[ing] investigations into potential unprofessional conduct” and
18   “review[ing] complaints,” the court reasoned these duties were not “an inconsequential
19   step” in the harm the plaintiffs alleged. Id. at 1094. Further, the executive director needed
20   only to “have some connection with and be fairly traceable to the enforcement of the
21   [consent laws] from which Plaintiffs’ alleged injuries” arose. Id.
22            Even in the absence of express statutory authority to enforce the Law directly, the
23   Director’s investigatory responsibilities under Title 28 are unquestionably causally
24   connected to the enforcement of the DMS Law. Like the executive director in Planned
25   Parenthood Ariz.—whose duties were largely limited to initiating investigations and
26   reviewing complaints—the Director’s authority to supervise and administer the OIG’s


                                                   -4-
     QB\170667.00001\59750367.6
        Case 2:19-cv-04849-GMS Document 49 Filed 10/18/19 Page 5 of 6




 1   investigations into misconduct under the Law is far from “an inconsequential step” in the
 2   harm Plaintiffs’ have alleged. See Planned Parenthood Ariz., 172 F. Supp. 3d at 1094. In
 3   fact, the Director’s authority to “[d]esignate the necessary agencies for enforcing the
 4   provisions of the laws the director administers or enforces,” A.R.S. § 28-363(A)(9), ensures
 5   that he has at least “some connection with and [is] fairly traceable to the enforcement of”
 6   the DMS Law. See Planned Parenthood Ariz., 172 F. Supp. 3d at 1094.
 7                                         CONCLUSION
 8            In summary, the Director’s authority to initiate and supervise investigations into
 9   Plaintiffs’ activities with respect to the DMS Law satisfies the elements of Article III
10   standing against the Director—i.e., the Director is an appropriate defendant in this case. As
11   such, the Court has subject matter jurisdiction over Plaintiffs’ claims against him, and the
12   Court should deny the Motion.
13            DATED this 18th day of October, 2019.
14                                              QUARLES & BRADY LLP
                                                Renaissance One
15                                              Two North Central Avenue
                                                Phoenix, AZ 85004-2391
16
                                                By /s/ Brian A. Howie
17                                                 Brian A. Howie
                                                   Lauren Elliott Stine
18
                                                   Attorneys for Plaintiffs
19
                                                SHEPPARD, MULLIN, RICHTER &
20                                              HAMPTON LLP
                                                2099 Pennsylvania Ave., NW, Ste. 100
21                                              Washington, DC 20006, 201-747-1900
                                                Thomas J. Dillickrath* (DC 483710)
22                                              TDillickrath@sheppardmullin.com
23                                              Four Embarcadero Center, 17th Floor
                                                San Francisco, CA 94111, 415-434-9100
24                                              Amar S. Naik* (CA 307208)
                                                ANaik@sheppardmullin.com
25                                              Molly C. Lorenzi* (CA 315147)
                                                MLorenzi@sheppardmullin.com
26


                                                  -5-
     QB\170667.00001\59750367.6
        Case 2:19-cv-04849-GMS Document 49 Filed 10/18/19 Page 6 of 6




 1                                       GIBBS & BRUNS LLP
                                         1100 Louisiana, Ste. 5300
 2                                       Houston, TX 77002, 713-650-8805
                                         Aundrea K. Gulley* (TX 24034468)
 3                                       agulley@gibbsbruns.com
                                         Denise Drake* (TX 24092358)
 4                                       DDrake@gibbsbruns.com
 5                                       Attorneys for The Reynolds and Reynolds
                                         Company
 6
 7                                       MAYER BROWN LLP
                                         71 S. Wacker Drive
 8                                       Chicago, IL 60606
                                         312-782-0600
 9                                       Britt M. Miller* (IL 6256398)
                                         BMiller@mayerbrown.com
10                                       Michael A. Scodro* (IL 6243845)
                                         MScodro@mayerbrown.com
11                                       Brett E. Legner* (IL 6256268)
                                         BLegner@mayerbrown.com
12
                                         1999 K Street, NW
13                                       Washington, DC 20006
                                         202-263-3000
14                                       Mark W. Ryan** (DC 359098)
                                         mryan@mayerbrown.com
15                                       Andrew E. Tauber** (DC 495980)
                                         atauber@mayerbrown.com
16
                                         Attorneys for CDK Global, LLC
17
                                         *Admitted Pro Hac Vice
18                                       **Pro Hac Vice Forthcoming

19
20
21
22
23
24
25
26


                                           -6-
     QB\170667.00001\59750367.6
